



COURT OF APPEAL FOR ONTARIO

CITATION:

Tarion Warranty
    Corporation v. 1486448 Ontario Inc.,
2012 ONCA 288

DATE: 20120503

DOCKET: C54192

Weiler, Watt and Epstein JJ.A.

BETWEEN

Tarion Warranty Corporation

Plaintiff (Respondent)

and

1486448 Ontario Inc. and Frederick William
    Spencer

Defendants (Appellants)

Frederick William Spencer, acting in person

Andrea Hill, for the respondent

Heard: April 30, 2012

On appeal from the order of Justice Parayeski of the Superior
    Court of Justice, dated July 28, 2011.

ENDORSEMENT

[1]

In September 2007, the respondent claimed $123,803.85 against the
    appellant for alleged infractions under the
Ontario New Home Warranties Plan
    Act
, R.S.O. 1990, c. O.31.

[2]

After two interlocutory motions, the appellant owed the respondent
    $3,900 in costs.

1.

In
    October 2010, the appellant unsuccessfully opposed the respondents motion to
    amend its claim and costs in the amount of $1,500 were ordered against him.

2.

On
    April 26, 2011, the appellants motion to strike the respondents claim was
    dismissed as abandoned when he failed to appear at the hearing.  The appellant
    was ordered to pay costs of $2,400.

[3]

On June 17, 2011, the respondents lawyer wrote to the appellant to
    advise him that if he did not pay the outstanding costs by July 25, 2011, she would
    move to strike his defence.  The appellant responded that he was unemployed had
    had no money.

[4]

On July 28, 2011, on motion by the respondent, the motion judge struck
    out the appellants statement of defence.  His analysis is contained in the
    following paragraph:

The defendant, Mr. Spencer, is in default in respect of two
    costs orders of this court...Mr. Spencers materials argue, one, impecuniosity,
    and two, that counsel for the plaintiff failed to advise the court as to why he
    was not in attendance at the April 2011 hearing. As the
Burrell v. Peel
    Regional Police
case makes clear, impecuniosity is not a valid excuse for
    failing to comply with orders of this court. Those orders have not been
    appealed or challenged in any formal way.

[5]

The appellant has essentially been self-represented throughout these
    proceedings.  On this appeal he relies primarily on his impecuniosity.  He also
    raises various circumstances that he says make the position in which he finds
    himself unfair.

[6]

In our view, the motion judge erred in law by interpreting
Burrell v.
    Peel (Regional Municipality) Police Services Board
(2007), 48 C.P.C. (6
th
)
    349 (Ont. S.C.),

as standing for the proposition that impecuniosity is not
    a relevant factor in determining the consequences of a partys failure to pay a
    costs order.  As Master Dash makes clear, while standing alone, lack of funds
    cannot justify a failure to pay costs, evidence of impecuniosity is a factor to
    take into consideration.   As is always the case when there are competing
    interests, the goal is to strike a balance.  Here, the competing interests are
    allowing an impecunious litigant the opportunity to have his or her potentially
    meritorious claim adjudicated upon, and enforcing court orders.  See also
Augier
    v. OReilly
, 2011 ONSC 4583, [2011] O.J. No. 3468, at para. 20.

[7]

Exposing the appellant to a judgment of over $180,000 when there is no
    suggestion that his defence is without merit, in circumstances where the
    self-represented appellant had unchallenged evidence before the motion judge
    that he was impecunious, was a disproportionate response to his failure to pay
    a relatively small amount of costs that had been outstanding for a relatively
    small amount of time.

[8]

Accordingly, the appeal is allowed, the order of the motion judge is set
    aside and the appellants statement of defence is reinstated on the terms that
    the appellant pay the $3,900 to the respondent no later than April 30, 2013,
    failing which the respondent may move, on notice, to have the statement of
    defence struck out.

[9]

There will be no costs of this appeal.

K.M. Weiler J.A.

David Watt J.A.

G.J.
    Epstein J.A.


